Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 1 of 25 PageID 126




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                                      Ft. Myers Division


   SIERRA CLUB and ENVIRONMENTAL             )
   CONFEDERATION OF SOUTHWEST FLORIDA, )
                                             )
                  Plaintiffs,                )                Case No. 2:20-cv-00013-SPC-NPM
                                             )
           v.                                )
                                             )
   U.S. FISH AND WILDLIFE SERVICE;           )
   AURELIA SKIPWORTH, as Director of the     )
   U.S. Fish and Wildlife Service;           )
   FLORIDA DEPARTMENT OF                     )
   TRANSPORTATION; KEVIN J. THIBAULT,        )
   as Secretary of the Florida Department of )
   Transportation; And U.S. ARMY CORPS       )
   OF ENGINEERS; and TODD T. SEMONITE,       )
   as Chief Engineer and Commanding General  )
   of the U.S. Army Corps of Engineers,      )
                                             )
                  Defendants.                )


                          FIRST AMENDED COMPLAINT
                   FOR DECLARATORY AND INJUNCTIVE RELIEF

          This action arises out of decisions by the U.S. Fish and Wildlife Service

   (USFWS), the Florida Department of Transportation (FDOT), and the U.S. Army Corps

   of Engineers (Corps) that threaten the continued existence and recovery of the critically

   endangered Florida Panther. Plaintiffs Sierra Club and Environmental Confederation of

   Southwest Florida (ECOSWF) bring this suit to enforce federal environmental law,

   namely the Endangered Species Act (ESA), 16 U.S.C. §§ 1531 et seq., and the National

   Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321 et seq.
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 2 of 25 PageID 127




                                       INTRODUCTION

          1.      The iconic Florida Panther is the official state animal and one of the most

   endangered species in the world. This magnificent species once enjoyed a range that

   extended deep into the United States, as far west as Arkansas and as far north as

   Tennessee. It was among the first species to be designated as endangered under federal

   law.

          2.      In 1973, the U.S. Congress passed the ESA, a statute the Supreme Court

   of the United States has described as “the most comprehensive legislation for the

   preservation of endangered species ever enacted by any nation.” Tenn. Valley Auth. v.

   Hill, 437 U.S. 153, 180 (1978). According to the Court, “The plain intent of Congress in

   enacting [the ESA] was to halt and reverse the trend toward species extinction, whatever

   the cost.” Id. at 184.

          3.      Today, there are fewer than 200 adult Florida Panthers in existence, with

   some estimates as low as 120. The only existing breeding population resides in southern

   Florida. A primary threat to the species’ continued existence are collisions caused by

   increased motor vehicle traffic in prime panther habitat. In other words, the Florida

   Panther is on the road to extinction.

          4.      It is in this context that FDOT plans to dramatically expand the size of

   Florida State Roads (SR) 29 and 82, doubling both from two to four lanes and eventually

   tripling SR 82 in parts. The segments of road designated for these expansions are located

   in prime panther habitat.




                                               2
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 3 of 25 PageID 128




          5.      The USFWS has issued biological opinions for each project concluding

   that the road widening, taken individually, would have adverse impacts on the Florida

   Panther, but was not likely to jeopardize the panther’s continued existence. The

   biological opinions are arbitrary and capricious, an abuse of discretion, and not in

   accordance with the law. They fail to meaningfully assess the harms to the Florida

   Panther, analyze the impacts of inevitable future development, and establish a threshold

   for panther road fatalities that would reinitiate consultation by the agencies to re-assess

   the impacts of the projects.

          6.      Pursuant to NEPA, an agency may authorize an activity only if it has fully

   analyzed the activity’s direct, indirect, and cumulative environmental impacts and based

   its authorization on reliable information and accurate scientific analysis.

          7.      The Corps adopted USFWS’ inadequate biological opinion for SR 82 in

   an Environmental Assessment prepared under NEPA in order to issue a Clean Water Act

   dredge and fill permit required for the road widening (Permit No. SAJ-2017-01376).

          8.      FDOT invoked a categorical exclusion to the applicability of NEPA for

   SR 29, opining that the proposed road expansion will have no significant effects on the

   environment despite the recognized adverse impacts to the panther and the project’s

   capacity increasing objectives.

          9.      Plaintiffs challenge these agency actions as unlawful under the ESA,

   NEPA, and the Administrative Procedure Act (APA), 5 U.S.C. §§ 701–06. They seek

   declaratory and injunctive relief to prevent the extinction of the Florida Panther.




                                                 3
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 4 of 25 PageID 129




                                JURISDICTION AND VENUE

          10.     This Court has subject matter jurisdiction over the claims for relief in this

   action pursuant to 5 U.S.C. §§ 701–06 (actions under the APA); 16 U.S.C. § 1540

   (actions arising under the ESA); 28 U.S.C. § 1331 (actions arising under the laws of the

   United States); 28 U.S.C. § 1361(actions to compel an officer of the United States to

   perform his or her duty); and 28 U.S.C. §§ 2201–02 (power to issue declaratory

   judgments and injunctive relief).

          11.     Plaintiffs provided the Corps with written notice of the ESA violation

   more than 60 days prior to bringing the claim in this Amended Complaint, in compliance

   with 16 U.S.C. § 1540(g)(2)(A).

          12.     Venue lies in this judicial district by virtue of 28 U.S.C. § 1391(e) because

   this is a civil action in which officers or employees of the United States or an agency

   thereof are acting in their official capacity or under color of legal authority and Plaintiff

   ECOSWF resides here.

                                            PARTIES

   Plaintiffs

          13.     Plaintiff Sierra Club, Inc. (Sierra Club), is a national non-profit grassroots

   environmental organization committed to the preservation and protection of endangered

   species, diverse natural ecosystems, and native biodiversity. The Sierra Club has more

   than 775,000 members across the nation, including over 37,000 in Florida. The Sierra

   Club’s members and staff have researched, studied, observed, and sought protection for

   federally listed threatened and endangered species that inhabit southwest Florida,




                                                 4
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 5 of 25 PageID 130




   including the Florida Panther. These activities support Sierra Club’s mission to explore,

   enjoy, and protect the wild places of the earth. Sierra Club brings this action on behalf of

   itself and its adversely affected members.

          14.     Plaintiff Environmental Confederation of Southwest Florida (ECOSWF) is

   a Florida non-profit conservation organization based in Englewood, Florida, with

   approximately 18 members consisting of organizations and individuals living in

   Southwest Florida. ECOSWF’s mission is to protect the environment and natural

   resources of Southwest Florida, including in Collier, Lee, and Hendry Counties.

   ECOSWF accomplishes its goals through active stewardship of Southwest Florida’s

   wildlife, water, soil and air, through citizen participation and education, through legal

   challenges aimed at preserving Florida’s wildlife, and by its support of preservation and

   conservation. ECOSWF’s members have researched, studied, observed, and sought

   protection for federally-listed threatened and endangered species that inhabit southwest

   Florida, including the Florida Panther. These activities support ECOSWF’s mission to

   protect wildlife and their native habitat. ECOSWF brings this action on behalf of itself

   and its adversely affected members.

          15.     Plaintiffs’ members use wildlife areas within the Florida Panther’s habitat

   for recreational, aesthetic, scientific, and educational purposes. Plaintiffs’ members have

   visited, observed, or sought to observe the Florida Panther within its habitat and intend to

   continue to do so in the near future. Plaintiffs’ members derive recreational,

   conservation, scientific, and aesthetic benefits from these rare species’ existence in the




                                                 5
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 6 of 25 PageID 131




   wild through observation, study, photography, and recreational activities within the

   Florida Panther’s habitat.

          16.     The above-described aesthetic, conversation, recreational, and scientific

   interests of Plaintiffs and their respective members have been, are being, and—unless the

   relief prayed for herein is granted—will continue to be adversely affected and irreparably

   injured by the Defendant Agencies’ failure to comply with NEPA and the ESA as

   described below. Plaintiffs have no adequate remedy at law.

   Defendants

          17.     Defendant U.S. Fish and Wildlife Service (USFWS) is an agency within

   the U.S. Department of the Interior and has the delegated responsibilities of administering

   and implementing the ESA. USFWS issued the biological opinions for SR 29 and SR 82

   challenged here.

          18.     Defendant Aurelia Skipworth is the Director of USFWS and highest-

   ranking official responsible for actions taken by USFWS, including compliance with and

   implementation of the ESA. Defendant Skipworth is sued in her official capacity only.

   Defendant Skipworth and Defendant USFWS will collectively be referred to as USFWS.

          19.     Defendant Florida Department of Transportation (FDOT) is an agency

   created under Florida law responsible for the planning and development of the state’s

   public transportation system. Pursuant to a Memorandum of Understanding between the

   FDOT and the Federal Highway Administration dated December 14, 2016, FDOT has

   assumed the U.S. Department of Transportation’s responsibilities under NEPA to conduct

   environmental review and consultation for certain highway projects within the state,




                                               6
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 7 of 25 PageID 132




   including the projects at issue in this case. FDOT issued the Categorical Exclusion for

   SR 29 challenged here.

          20.     Defendant Kevin J. Thibault is the Secretary of FDOT and highest-ranking

   official responsible for actions taken by FDOT, including compliance with NEPA.

   Defendant Thibault is sued in his official capacity only. Defendant Thibault and

   Defendant FDOT will collectively be referred to as FDOT.

          21.     Defendant U.S. Army Corps of Engineers (Corps) is a federal agency

   organized under the U.S. Department of Defense. The Corps is charged with

   administering permits under § 404 of the CWA for the discharge of dredged or fill

   material into the waters of the United States and ensuring that the requirements of NEPA

   and the ESA are fulfilled in connection with all evaluation and decision-making

   concerning such permits. The Corps’ regulatory district office in Jacksonville, Florida,

   oversees the regulatory program in Florida. The Corps issued the Environmental

   Assessment for SR 82 challenged here.

          22.     Defendant Todd T. Semonite is Chief of Engineers and Commanding

   General of the Corps and is designated to act for the Secretary of the Army. Defendant

   Semonite oversees and is responsible for the actions of the Corps and its district offices,

   including compliance with NEPA and the ESA. Defendant Semonite is sued in his

   official capacity only. Defendant Semonite and Defendant Corps will collectively be

   referred to as the Corps.




                                                7
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 8 of 25 PageID 133




                                  FACTUAL BACKGROUND

          23.     The Florida Panther is Florida’s official state animal and one of the most

   endangered species in the world. Florida Panthers are now extinct throughout 95% of

   their original range, which extended across Arkansas, Mississippi, Louisiana, Alabama,

   Georgia, Florida, Tennessee, and South Carolina.

          24.     Today, the only breeding population is located in southern Florida. There

   are fewer than 200 adult Florida Panthers still in existence.

          25.     Panthers require large areas of contiguous habitat for social, breeding, and

   hunting behaviors. To these ends, they can make use of a variety of habitat types,

   including cypress forests, thicket swamps, freshwater marshes, pine flatwoods, hardwood

   hammocks, saw palmetto woodlands, and even agricultural lands.

          26.     Habitat destruction and fragmentation, often caused by increased

   development, present the greatest threat to panther survival. Motor vehicle collisions are

   the leading cause of panther fatalities.

          27.     From 2016 to 2018, motor vehicles were responsible for over 80% of

   recorded panther deaths (84 out of 102), and motor vehicles proved to be just as deadly in

   2019, with vehicle collisions still the cause for over 80% of recorded panther deaths (16

   of 19). Only four days into 2020, a vehicle had already struck and killed a panther.

          28.     FDOT recently approved plans to expand 18 miles of SR 29 and 3.2 miles

   of SR 82, which cross prime panther habitat in Collier, Lee, and Hendry Counties,

   placing the Florida Panther at even higher risk of extinction. Most of the panthers’

   identified habitat and currently reproducing populations are in these same three counties.




                                                8
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 9 of 25 PageID 134




          29.     SR 29 runs north/south between Palmdale and Carnestown, Florida. This

   includes a segment of SR 29 that runs between SR 82 and County Road 80A known as

   “Cowboy Way.” The proposed expansion would double the size of SR 29 from two lanes

   to four lanes. This would require an additional 32–100 feet of right-of-way, necessitating

   the relocation of four residences and four businesses. The planned expansion on SR 82 is

   even larger. FDOT plans to transform SR 82 from a two-lane rural road into an eventual

   six-lane suburban highway with a 30-foot median, and will require right-of-ways for

   stormwater retention ponds.

          30.     The road expansion segments at issue in this action are located within the

   USFWS’ Panther Focus Area’s primary and secondary habitat zones for the endangered

   Florida Panther. The primary zone is land currently used by the panthers and essential to

   their long-term viability, while the secondary zone is land used by panthers and land that

   would accommodate any future growth of the panther population should it increase.

          31.     More than a dozen panthers have been killed by motor vehicle collisions

   on or near the relevant segments, including two adults and a juvenile on the specific

   segments themselves. SR 29 has proven to be one of the deadliest roads for panthers due

   to vehicular collisions claiming over 56 lives since 1980.

          32.     These two road expansions are just a part of a long list of planned

   development in and near panther habitat. In the coming years, over 55 miles of SR 29’s

   75 miles through prime panther habitat are slotted to be expanded and over half of SR

   82’s 23 miles are already actively in construction for expansion.




                                                9
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 10 of 25 PageID 135




           33.     On January 22, 2016, USFWS issued a biological opinion finding that the

    road widening on SR 29 would have adverse impacts on the Florida Panther but

    concluding that the project was not likely to jeopardize the panther’s continued existence.

           34.     On June 10, 2016, USFWS amended its biological opinion’s mitigation

    requirement for installation of two wildlife underpasses to require the installation of

    underpasses “or other wildlife crossing feature or structure” for the SR 29 project.

           35.     On April 11, 2017, FDOT invoked a categorical exclusion for the

    contested segment of SR 29, determining that the project would have no significant

    effects on the environment, and therefore did not warrant further review under NEPA.

           36.     On June 29, 2018, USFWS issued a biological opinion finding that the

    road widening on SR 82 would also have adverse impacts on the Florida Panther, but

    concluding that it was not likely to jeopardize the panther’s continued existence.

           37.     On October 2, 2018, the Corps issued an Environmental Assessment and

    Statement of Findings under NEPA in conjunction with issuing a Clean Water Act

    (CWA) dredge and fill permit for the road widening on SR 82 (Permit No. SAJ- 2017-

    01376). The Corps consulted with USFWS over impacts of the dredge and fill permit for

    SR 82, and USFWS produced a June 29, 2018 biological opinion. Relying on the

    USFWS’ biological opinion, the Corps concluded that while the SR 82 project would

    likely adversely affect the panther it would not likely jeopardize the panther’s continued

    existence.




                                                 10
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 11 of 25 PageID 136




                                     LEGAL LANDSCAPE

    Endangered Species Act

           38.     Congress enacted the Endangered Species Act of 1973 (ESA) because

    human activities had caused the extinction of many species, and other species “[had] been

    so depleted in numbers that they are in danger of or threatened with extinction.” 16

    U.S.C. § 1531(a)(1)–(2). All species listed as endangered or threatened by the Secretary

    of Interior are protected by the ESA, which the Supreme Court has called “the most

    comprehensive legislation for the preservation of endangered species ever enacted by any

    nation.” Tenn. Valley Auth. v. Hill, 437 U.S. at 180 (1978) (hereinafter TVA).

           39.     Recognizing the need to protect these species and to conserve their habitat,

    Congress mandated that all federal departments and agencies seek to conserve

    endangered and threatened species. 16 U.S.C. § 1531(c)(1). “Lest there be any

    ambiguity as to the meaning of this statutory directive, the Act specifically defined

    ‘conserve’ as meaning ‘to use and the use of all methods and procedures that are

    necessary to bring any endangered species or threatened species to the point at which the

    measures provided pursuant to this chapter are no longer necessary.’” TVA, 437 U.S. at

    180 (quoting 16 U.S.C. § 1532(2) (emphasis omitted)). “The plain intent of Congress in

    enacting [the ESA] was to halt and reverse the trend toward species extinction, whatever

    the cost.” Id. at 184.

           40.     ESA § 7(a)(2) places an affirmative duty on each federal agency,

    including USFWS and designees of the Federal Highway Administration such as FDOT,

    to ensure that its actions are “not likely to jeopardize the continued existence” of any




                                                 11
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 12 of 25 PageID 137




    endangered or threatened species or “result in the destruction or adverse modification of

    habitat” of those species. 16 U.S.C. § 1536(a)(2). “Jeopardize the continued existence

    of” is defined by regulation as engaging in an action that “reasonably would be expected,

    directly or indirectly, to reduce appreciably the likelihood of both the survival and

    recovery of a listed species in the wild by reducing the reproduction, numbers, or

    distribution of that species.”). 50 C.F.R. § 402.02.

           41.     This duty is not limited to efforts that will not interfere with what the

    agency deems its primary mission. The “pointed omission of the type of qualifying

    language previously included in endangered species legislation reveals a conscious

    decision by Congress to give endangered species priority over the ‘primary missions’ of

    federal agencies.” TVA, 437 U.S. at 185.

           42.     If a federal agency determines that its actions may adversely affect any

    endangered or threatened species, the agency must formally consult with USFWS (for

    land-based species) to evaluate the current status of the species and the environmental

    baseline, as well as the proposed action and its direct, indirect, and cumulative effects.

    50 C.F.R. §§ 402.02, 402.14(a), (g).

           43.     As part of the consultation process, USFWS must determine whether the

    action, when added to the environmental baseline and together with any cumulative

    effects, is likely to jeopardize the continued existence of a species. 16 U.S.C. §

    1536(b)(3)–(4); 50 C.F.R. §§ 402.02, 402.14(g). This determination is set forth in a

    “biological opinion” and must be based on the “best scientific and commercial data

    available.” 50 C.F.R. § 402.14(g)(8).




                                                 12
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 13 of 25 PageID 138




           44.     The biological opinion must include a summary of the information upon

    which the opinion is based and a detailed discussion of “the environmental baseline of the

    listed species” and the “effects of the action.” Id. § 402.14(g)–(h).

           45.     If USFWS concludes that a federal agency’s proposed action will not

    jeopardize any listed species (called a “no-jeopardy” opinion), USFWS is required to

    include in its biological opinion an “incidental take statement” that authorizes the taking

    of listed species incidental to the proposed action. 16 U.S.C. § 1536(b)(4). The

    incidental take statement must specify, among other things, “the impact, i.e., the amount

    or extent, of such incidental taking on the species.” 50 C.F.R. § 402.14(i)(1)(i).

           46.     Under § 9 of the ESA, it is illegal for any person, including a federal

    agency, to “take” any endangered or threatened animal except in compliance with an

    incidental take statement or other authorization. 16 U.S.C. §§ 1532(13), 1538(a)(1). The

    ESA defines the term “take” to mean “harass, harm, pursue, hunt, shoot, wound, kill,

    trap, capture, or collect, or attempt to engage in any such conduct.” Id. § 1532(19).

           47.     Each federal agency has the duty to ensure that its actions do not

    jeopardize the continued existence and recovery of a species. Id. § 1536(a)(2); 50 C.F.R.

    § 402.02. The action agency likewise may not arbitrarily or capriciously rely on a “no-

    jeopardy” opinion. 5 U.S.C. § 706(2)(A).

    National Environmental Policy Act

           48.     The National Environmental Policy Act of 1969 (NEPA) is the “basic

    national charter for protection of the environment.” 40 C.F.R. § 1500.1(a). “The NEPA

    process is intended to help public officials make decisions that are based on




                                                 13
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 14 of 25 PageID 139




    understanding of environmental consequences, and take actions that protect, restore, and

    enhance the environment.” Id. § 1500.1(c). Agencies’ evaluations must incorporate

    “[a]ccurate scientific analysis” and be based on “high quality” scientific information. Id.

    § 1500.1(b).

            49.     The Council on Environmental Quality (CEQ) has promulgated rules

    implementing NEPA. These rules apply to all federal agencies, including the Corps, the

    FHWA and the FWHA’s state designees. See id. pt. 1500.

            50.     NEPA requires federal agencies to prepare an environmental impact

    statement (EIS) for all “major federal actions significantly affecting the quality of the

    human environment.” 42 U.S.C. § 4332(2)(C). “Major federal actions” include both

    “new and continuing activities” with “effects that may be major and which are potentially

    subject to Federal control and responsibility.” 40 C.F.R. § 1508.18. The “human

    environment” includes “the natural and physical environment and the relationship of

    people with that environment.” Id. § 1508.14.

            51.     “Significan[ce]” depends on a number of factors, including the level of

    controversy surrounding the impact of the action, the presence of unique or uncertain

    risks, the potential for the action to establish precedent for future actions, whether the

    action has cumulatively significant impacts, and the possibility for adverse effects on an

    endangered or threatened species. Id. § 1508.27. The presence of any one of these

    factors is sufficient to require an EIS.

            52.     When an agency is uncertain whether an impact will be significant, it may

    prepare an environmental assessment (EA) to evaluate these criteria and determine




                                                 14
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 15 of 25 PageID 140




    whether a full EIS is required. Id. § 1508.9(a)(1). The agency must consider both the

    context and intensity of the proposed action including whether the project will take place

    in “ecologically critical areas” and whether the project will affect endangered species.”

    Id. § 1508.27 (a), (b). In addition, the agency must consider “the degree to which the

    action is related to other actions with . . . cumulatively significant impacts . . .” Id.

    § 1508.27(b)(7).

            53.     If, through preparation of an EA, the agency concludes that an EIS is not

    necessary, it must issue a finding that adequately explains why the project will “not have

    a significant effect on the human environment.” Id. § 1508.13. If an action may have a

    significant effect on the environment, or if there are substantial questions about whether it

    may, an agency must prepare an EIS.

            54.     Certain actions that agencies have found do not have significant individual

    or cumulative effects on the quality of the human environment may be categorically

    excluded under agency regulations from the requirement to prepare an EA or EIS. Id.

    §§ 1501.4(a), 1508.4.

            55.     Relying on this authority to create exemptions, FHWA has identified

    actions that are always categorically excluded from NEPA (described as “c-list” or “type

    1” exclusions) and actions that may be categorically excluded after administrative review

    to determine that the action will create no significant environmental impacts (described as

    “d-list” or “type 2” exclusions). 23 C.F.R. § 771.117(c), (d).

            56.     Actions that have been qualified for type 2 categorical exclusions include

    rehabilitating rail and bus facilities where there will not be a substantial increase in the




                                                  15
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 16 of 25 PageID 141




    number of users, highway traffic and safety improvements such as adding traffic lights,

    or building fringe parking facilities. Id. § 771.117(d). However, even some such actions

    do not qualify for a categorical exclusion if they require additional elements, including

    acquisition of a “more than minor” amount of right-of-way or an individual permit for

    dredging and filling under the Clean Water Act. Id. § 771.117(e).

           57.     Under the Surface Transportation Project Delivery Program, the Secretary

    of the U.S. Department of Transportation may assign the FHWA’s responsibilities under

    NEPA to the States through a memorandum of understanding. 23 U.S.C. § 327(a)(2)(A).

    When FHWA’s NEPA responsibilities are assigned to a State entity, federal courts retain

    jurisdiction over suits against the State entity to enforce those NEPA responsibilities. Id.

    § 327(c)(3)(B).

           58.     The FHWA has assigned its NEPA responsibilities to FDOT for road

    projects like the ones challenged in this action in a December 14, 2016 Memorandum of

    Understanding.

    Administrative Procedure Act

           59.     The Administrative Procedure Act (APA) grants a right of judicial review

    of final agency actions to any person “suffering legal wrong because of agency action, or

    adversely affected or aggrieved by agency action.” 5 U.S.C. § 702.

           60.     Under the APA, a reviewing court must “hold unlawful and set aside

    agency action, findings, and conclusions” found to be “arbitrary, capricious, an abuse of

    discretion, or otherwise not in accordance with law.” Id. § 706(2)(A).




                                                16
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 17 of 25 PageID 142




           61.     The USFWS’ biological opinions, the Corps’ environmental assessment,

    and FDOT’s categorical exclusion are “agency actions” subject to judicial review under

    the APA.

                                 FIRST CLAIM FOR RELIEF

    (USFWS’ BIOLOGICAL OPINION FOR SR 29 VIOLATES THE ENDANGERED
           SPECIES ACT AND ADMINISTRATIVE PROCEDURE ACT)

           62.     Plaintiffs reallege and incorporate by reference allegations contained in

    paragraphs 1–5, 17–18, 23–34, 38–47, and 59–61 of this Complaint.

           63.     USFWS’ biological opinion regarding the impacts on the Florida Panther

    of FDOT’s proposed SR 29 expansion as described herein is arbitrary, capricious, an

    abuse of discretion, not in accordance with law, and/or without observance of procedure

    required by law within the meaning of the APA, 5 U.S.C. § 706(2).

           64.     Among other things, the biological opinion draws unreasonable

    conclusions and impermissibly fails to make a “rational connection between the facts

    found and the choice made,” Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, 462

    U.S. 87, 88 (1983), particularly regarding the impacts of development and associated

    habitat loss on the Florida Panther.

           65.     The biological opinion impermissibly fails to analyze the baseline

    conditions and compare them with conditions anticipated after construction to assess

    whether the SR 29 project will result in any appreciable reduction in the likelihood of

    survival for the Florida Panther.

           66.     The biological opinion impermissibly fails to address the cumulative

    impacts of the development or the increased traffic that the SR 29 expansion would



                                                17
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 18 of 25 PageID 143




    generate. The biological opinion acknowledges that some future state and private

    development would likely not involve major federal action, and therefore avoid ESA

    consultation, yet fails to analyze the impacts of this anticipated development now,

    shielding those impacts from any environmental review.

           67.     The biological opinion impermissibly fails to quantify the amount of

    anticipated take resulting from either vehicular collisions or habitat degradation. This

    effectively gives FDOT unlimited take from vehicular collisions, without any analysis

    from USFWS that this would not jeopardize the continued existence of the Florida

    Panther.

           68.     The biological opinion impermissibly omits a trigger for re-initiation of

    consultation for excessive take from vehicle collisions.

                               SECOND CLAIM FOR RELIEF

    (USFWS’ BIOLOGICAL OPINION FOR SR 82 VIOLATES THE ENDANGERED
           SPECIES ACT AND ADMINISTRATIVE PROCEDURE ACT)

           69.     Plaintiffs reallege and incorporate by reference allegations contained in

    paragraphs 1–5, 17–18, 23–32, 36, 38–47, and 59–61 of this Complaint.

           70.     USFWS’ biological opinion regarding the impacts on the Florida Panther

    of FDOT’s proposed SR 82 expansion as described herein is arbitrary, capricious, an

    abuse of discretion, not in accordance with law, and/or without observance of procedure

    required by law within the meaning of the APA, 5 U.S.C. § 706(2).

           71.     Among other things, the biological opinion draws unreasonable

    conclusions and impermissibly fails to make a “rational connection between the facts




                                                18
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 19 of 25 PageID 144




    found and the choice made,” Baltimore Gas and Elec., 462 U.S. at 88, particularly

    regarding the impacts of development and associated habitat loss on the Florida Panther.

           72.     The biological opinion impermissibly fails to analyze the baseline

    conditions and compare them with conditions anticipated after construction to assess

    whether the SR 82 project will result in any appreciable reduction in the likelihood of

    survival for the Florida Panther.

           73.     The biological opinion impermissibly fails to address the cumulative

    impacts of the development or the increased traffic that the SR 82 expansion would

    generate. The biological opinion acknowledges that some future state and private

    development would avoid ESA consultation, but fails to analyze these impacts now.

           74.     The biological opinion impermissibly fails to quantify the amount of

    anticipated take resulting from either vehicular collisions or habitat degradation. This

    effectively gives FDOT unlimited take from vehicular collisions, without any analysis

    from USFWS that this would not jeopardize the continued existence of the Florida

    Panther.

           75.     The biological opinion impermissibly omits a trigger for re-initiation of

    consultation for excessive take from vehicle collisions.

                                        THIRD CLAIM FOR RELIEF

           (FDOT’S CATEGORICAL EXCLUSION FOR SR 29 VIOLATES THE
       NATIONAL ENVIRONMENTAL POLICY ACT AND ADMINISTRATIVE
                          PROCEDURE ACT)

           76.     Plaintiffs reallege and incorporate by reference allegations contained in

    paragraphs 1–6, 19–20, 23–32, 35, and 48–61 of this Complaint.




                                                19
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 20 of 25 PageID 145




           77.     The categorical exclusion defendant FDOT prepared to assess the

    environmental impacts of the SR 29 expansion as described herein is arbitrary,

    capricious, an abuse of discretion, not in accordance with law, and/or without observance

    of procedure required by law within the meaning of the APA, 5 U.S.C. § 706(2).

           78.     Among other things, the proposed expansion to SR 29 would have a

    significant effect on the quality of the human environment, and therefore requires further

    NEPA analysis. A categorical exclusion is inappropriate where a project will result in the

    take of an endangered species, spur regional development, increase traffic, and require an

    increased right-of-way, all of which is the case here.

                               FOURTH CLAIM FOR RELIEF

       (CORPS’ ENVIRONMENTAL ASSESSMENT FOR SR 82 VIOLATES THE
       NATIONAL ENVIRONMENTAL POLICY ACT AND ADMINISTRATIVE
                          PROCEDURE ACT)

           79.     Plaintiffs reallege and incorporate by reference allegations contained in

    paragraphs 1–5, 21–32, 36–37, 48–61, and 70–75 of this Complaint.

           80.     The environmental assessment prepared by the Corps to assess the

    environmental impacts of a Clean Water Act dredge and fill permit application for the SR

    82 expansion is arbitrary, capricious, an abuse of discretion, not in accordance with law,

    and/or without observance of procedure required by law within the meaning of the APA,

    5 U.S.C. § 706(2).

           81.     By relying on USFWS’ inadequate biological opinion for the SR 82

    expansion in its environmental assessment, the Corps impermissibly failed to take a hard




                                                20
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 21 of 25 PageID 146




    look at the cumulative impacts of its proposed action and articulate a rational connection

    between facts found and the finding of no significant impact.

                                 FIFTH CLAIM FOR RELIEF

         (CORPS’ ARBITRARY RELIANCE ON INADEQUATE BIOLOGICAL
         OPINION FOR SR 82 VIOLATES THE ENDANGERED SPECIES ACT)

           82.     Plaintiffs reallege and incorporate by reference allegations contained in

    paragraphs 1–5, 11, 21–32, 36–37, 48–61, and 70–75 of this Complaint.

           83.     Before granting a Clean Water Act (CWA) dredge and fill permit,

    § 7(a)(2) of the ESA required the Corps to insure that the SR 82 project would not

    jeopardize the continued existence and recovery of the Florida Panther.

           84.     Among other things, the biological opinion here draws unreasonable

    conclusions and impermissibly fails to make a “rational connection between the facts

    found and the choice made,” Baltimore Gas & Elec. Co., 462 U.S. at 88, particularly

    regarding the impacts of development and associated habitat loss on the Florida Panther.

           85.     The biological opinion impermissibly fails to analyze the baseline

    conditions and compare them with conditions anticipated after construction to assess

    whether the SR 82 project will result in any appreciable reduction in the likelihood of

    survival for the Florida Panther.

           86.     The biological opinion impermissibly fails to address the cumulative

    impacts of the development or the increased traffic that the SR 82 expansion would

    generate.

           87.     The biological opinion impermissibly fails to quantify the amount of

    anticipated take resulting from either vehicular collisions or habitat degradation. This



                                                21
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 22 of 25 PageID 147




    effectively gives FDOT unlimited take from vehicular collisions, without any analysis

    from USFWS that the take would not jeopardize the continued existence or recovery of

    the Florida Panther.

           88.      The biological opinion impermissibly omits a trigger for re-initiation of

    consultation for excessive take from vehicle collisions.

           89.      By relying on USFWS’ inadequate biological opinion and accompanying

    incidental take statement to issue the CWA dredge and fill permit for the SR 82 project,

    the Corps violated § 7(a)(2) of the ESA, 16 U.S.C. § 1536(a)(2).

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that the Court:

                 a. Enter a declaratory judgment that:

                        i. USFWS has violated and is violating the ESA and APA by failing to

                        prepare a legally adequate biological opinion and incidental take

                        statement for the actions challenged here;

                        ii. FDOT, acting under a memorandum of understanding with FHWA,

                        has violated and is violating NEPA and the APA by adopting and

                        relying on a legally deficient Categorical Exclusion to avoid preparing

                        an EA or EIS;

                        iii. The Corps has violated and is violating NEPA and the APA by

                        adopting and relying on a legally deficient biological opinion in its

                        environmental assessment;




                                                 22
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 23 of 25 PageID 148




             b. Vacate and set aside USFWS’ biological opinions for the challenged

                 FDOT road expansion activities;

             c. Vacate and set aside FDOT’s categorical exclusion for the challenged

                 FDOT road expansion activities;

             d. Vacate and set aside the Corps’ environmental assessment and finding of

                 no significant impact for the challenged FDOT road expansion activities;

             e. Vacate and set aside the Corps’ dredge and fill Permit No. SAJ-2017-

                 01376 issued for the challenged FDOT road expansion activities;

             f. Issue any appropriate injunctive relief;

             g. Allow the plaintiffs to recover the costs of this action, including attorneys’

                 fees to the extent authorized by law; and

             h. Grant such other and further relief as the Court deems just and proper.


          Respectfully submitted this 30th day of March, 2020.


                                                       /s/ Bonnie Malloy
                                                       BONNIE MALLOY
                                                       (Fla. Bar No. 86109)
                                                       Earthjustice
                                                       111 S. Martin Luther King Jr. Blvd
                                                       Tallahassee, FL 32301
                                                       T: 850-681-0031
                                                       F: 850-681-0020
                                                       bmalloy@earthjustice.org

                                                       /s/ Tania Galloni
                                                       TANIA GALLONI
                                                       (Fla. Bar. No. 619221)
                                                       Earthjustice
                                                       4500 Biscayne Blvd., Ste 201
                                                       Miami, FL 33137



                                              23
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 24 of 25 PageID 149




                                            T: (305) 440-5432
                                            F: 850-681-0020
                                            tgalloni@earthjustice.org


                                            Counsel for Plaintiffs




                                     24
Case 2:20-cv-00013-SPC-NPM Document 24 Filed 03/30/20 Page 25 of 25 PageID 150




                                  CERTIFICATE OF SERVICE

            I hereby certify that on this the 30th day of March, 2020 I electronically filed the

    foregoing with the Clerk of Court using the CM/ECF system, which will send notification

    of the filing to all counsel of record.

                                                   /s/ Bonnie Malloy
                                                   BONNIE MALLOY




                                                 25
